DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 3-4, 7, 9, 13-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii (PGPUB 20100169705), hereinafter as Fujii.
Regarding claim 1, Fujii teaches a method, said method executed at least partially by a processor, comprising: 
extracting, from at least one memory test (Fig 1, memory test apparatus) on a memory block of a memory, a location of at least one fail bit to be repaired in the memory block (Fig 3); 
obtaining an available repair resource in the memory for repairing the memory block (Fig. 8 S500 allocating backup lines); 

in response to said determining indicating that the CSP is not solvable, marking the memory block as unrepairable or rejecting the memory (Fig 7, S406-S410); and 
in response to said determining indicating that the CSP is solvable and has a solution satisfying the plurality of constraints, repairing the at least one fail bit using the available repair resource in accordance with the solution of the CSP (Fig 7, S406-S408).
Regarding claim 2, Fujii teaches the CSP further contains at least one objective function to be optimized, and the solution of the CSP corresponds to the at least one objective function being optimized (Fig 8, looping involving S504, update weighting coefficient).
Regarding claim 8, Fujii teaches checking whether the at least one fail bit is unrepairable according to the location of the at least one fail bit in the memory block, the available repair resource, and a function obtained by machine learning ([0032] “apparatus 100 determines”) from a database containing unrepairable bit patterns and corresponding available repair resources, in response to said checking indicating that the at least one fail bit is unrepairable, marking the memory block as unrepairable or rejecting the memory (Fig 7-8); and 
in response to said checking indicating that the at least one fail bit is not unrepairable, performing said determining whether the CSP is solvable (Fig 7-8).
Regarding claim 10, Fujii teaches in response to said determining indicating that the CSP is solvable, updating a heuristic of the CSP (Fig 8, looping with S504).
Regarding claim 11, Fujii teaches a system, comprising: 
a memory testing device configured to perform at least one memory test on a memory block of a memory (Fig 1); and 

extract, from the at least one memory test, a location of at least one fail bit to be repaired in the memory block (Fig 3), 
obtain an available repair resource in the memory for repairing the memory block (Fig. 8 S500 allocating backup lines), 
determine whether the at least one fail bit is unrepairable according to the location of the at least one fail bit in the memory block (Fig 3), the available repair resource (Fig 8, S500), and a function (Fig 8, Weighting coefficient)obtained by machine learning from a database containing unrepairable bit patterns and corresponding available repair resources (Fig 7, S406), and 
in response to determining that the at least one fail bit is unrepairable, control the memory testing device to mark the memory block as unrepairable or to reject the memory (Fig 7, S410).
Regarding claim 12, Fujii teaches the processor is further configured to perform said machine learning to obtain the function from the database ([0013] the program causing the computer to …).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, in view of Kim et al. (PGPUB 20130262740), hereinafter as Kim.
claim 5, Fujii teaches extracting, from the at least one memory test, a location of at least one weak/bad bit in the memory block (Fig 3, fail data locations); 
in response to said determining indicating that the CSP is solvable, determining whether a remaining repair resource exists based on the available repair resource and the solution of the CSP (Fig 8, looping with S502); 
in response to a determination that the remaining repair resource exists, solving a Constraint Optimization Problem (COP) containing the plurality of constraints, and an objective function (Fig 8, S504) to be optimized, the objective function corresponding to the location of the at least one weak bit in the memory block; and 
but not expressly treat a weak cell as hard fail cell, and be repaired as a hard fail cell,
Kim teaches repairing the at least one fail bit and the at least one weak bit using the available repair resource in accordance with a solution of the COP ([0084]).
Since Kim and Fujii are both from the same field of semiconductor memory device, the purpose disclosed by Kim would have been recognized in the pertinent art of Fujii. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to repair weak cell as in Kim into the device/method of Fujii for the purpose of improving memory device performance. 
Regarding claim 6, Fujii teaches the at least one weak bit comprises a plurality of weak bits, said method further comprising: assigning a plurality of weights correspondingly to the plurality of weak bits (Fig 3, assigning weighting coefficients on failed cells).
Regarding claim 17, Fujii teaches a computer program product, comprising a non-transitory, computer-readable medium containing instructions therein which, when executed by a processor, cause the processor to 

control marking the memory block as unrepairable or rejecting the memory, in response to any of a number of the plurality of fail bits is higher than a predetermined threshold (Fig 7 and Fig 8), 
a machine learned function indicates, based on the fail bit pattern and an available repair resource in the memory for repairing the memory block, that the fail bit pattern is unrepairable, or a Constraint Satisfaction Problem (CSP) containing a plurality of constraints is not solvable, the plurality of constraints corresponding to the fail bit pattern and the available repair resource (Fig 7 and Fig 8), and 
control repairing the memory based on either 
a solution of the CSP, the solution satisfying the plurality of constraints and indicating how the available repair resource is allocated in a repair of the plurality of fail bits (Fig 7 and Fig 8), 
or a solution of a Constraint Optimization Problem (COP) containing the plurality of constraints and an objective function, the solution of the COP satisfying the plurality of constraints, optimizing the objective function, and indicating how the available repair resource is allocated in a repair of the plurality of fail bits (Fig 7 and Fig 8)
and one or more weak bits among the plurality of weak bits.
but not expressly treat a weak cell as hard fail cell, and be repaired as a hard fail cell,
Kim teaches repairing the at least one fail bit and the at least one weak bit using the available repair resource ([0084]).
The reason for combining the references used in rejection of claim 5 applies.
Regarding claim 18, Fujii teaches to optimize the solution of the CSP to minimize an amount of the available repair resource allocated to the repair of the plurality of fail bits (Fig 3-Fig 4, highest weighted row being replaced).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827